In taking the floor
on behalf of the delegation of the Republic of Benin, I
would like first of all to express my heartiest
congratulations to the entire Bureau of the fifty-fourth
session of the General Assembly. I would also like to
express my satisfaction at seeing the Foreign Minister of
Namibia, Mr. Theo-Ben Gurirab, presiding over the
Assembly at this session, the last of the century and of the
closing millennium.
At a time when the United Nations more than ever is
called upon to act in the interest of the peace and well-
being of humankind, Benin takes pride in seeing a
representative of Africa holding that important post. I
would assure him of my delegation’s full cooperation and
support, for it will be under his enlightened presidency that
the Organization will stride forward into the twenty-first
century. We see this felicitous and remarkable coincidence
as a definite assurance of the success of the important
debates we will be holding and a sign of hope that the
decisions to be taken will so direct our actions as to ensure
that the coming century is one of peace, progress and
development, for the African continent in particular.
Allow me at this stage to pay tribute to Mr. Didier
Opertti, Minister for Foreign Affairs of Uruguay, for the
outstanding work he did in the service of the Organization
throughout the fifty-third session of the General Assembly.
I wish also to pay a highly deserved tribute to our brother,
Mr. Kofi Annan, the Secretary-General of the United
Nations, for the unstinting devotion that he has
demonstrated since his election and for the undeniable
successes that he has achieved for the United Nations in
particularly difficult circumstances.
I should like here to reaffirm the full support and
confidence of the Government of Benin as we pursue the
lofty and legitimate goal of giving the United Nations the
means of tackling the challenges that await us on the
threshold of the first century of the new millennium.
I should like also to congratulate and warmly
welcome the three new States Members of the United
Nations — the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga.
This session of the General Assembly is beginning
at a particularly important moment in the history of
humankind, for, after a century of deeds and events
fraught with all kinds of consequences, the entire
international community is preparing to move forward
into the first century of a new millennium. We who have
been privileged to witness this twofold historical
transition should not ignore the great responsibility that
we have borne throughout the century that is now closing
and the equal responsibility that we will have to shoulder
throughout the one that is about to begin.
The challenges that face us are many and range
across all human areas of activity. It is our conviction that
if we so desire, we can make the next century an era of
peace, security, development, understanding and concord
among peoples. In order to do this, we will have to
promote and strengthen worldwide cooperation, in
particular in tackling the serious problems that the century
that is now ending will have bequeathed to the one that
is now beginning.
Combating poverty should, it seems to me, be one of
our priorities, because poverty is a factor of
destabilization and a source of conflict and war,
particularly in Africa.
The holding of the millennium summit in September
2000 will be a historic opportunity for us to strive to
strengthen peace, security and stability, for which all
peoples of the world yearn.
We could hardly overemphasize the close
relationship among development, peace, security,
democracy and human rights, and we all share the
responsibility of day by day translating these words into
reality. We can overcome poverty.
30


The international community is in a position to put an
end to the atrocities and the savagery that have been on the
rise recently in all continents. To this end, it is essential for
the process of revitalization, restructuring and
democratization in the world Organization, begun under the
authority of the Secretary-General, to be continued so as to
enhance its effectiveness in carrying out the urgent tasks
that it will face at the beginning of the third millennium.
Benin is at peace within its borders, with its
neighbours and with the whole of the international
community. But we are seriously disturbed by the appalling
conflicts that continue to devastate and destabilize our
continent.
We are ready to continue to support the efforts of
Africa itself and those of the great Powers in the context of
the prevention, settlement and sustainable management of
conflicts.
Here I wish to pay tribute to the Organization of
African Unity (OAU) and certain subregional organizations
such as the Economic Community of West African States
(ECOWAS) and the Southern African Development
Community for their bold initiatives aimed at bringing
peace and security to Africa.
I have no wish to forget or to minimize the
contribution of other countries, but I wish in particular to
pay tribute here to the tremendous sacrifices made by the
peoples of West Africa and in particular by the people of
Nigeria in the context of the ECOWAS Monitoring Group
(ECOMOG) to help the West African subregion to put an
end to war and insecurity, which hamper development and
economic progress.
I wish also to welcome the bold resolutions adopted
by the Heads of States at the OAU Summit in Algiers, as
well as the initiatives of the subregional organizations in
West Africa and in the Great Lakes region, which attest to
strengthened political resolve to reverse the course of
events in a positive and constructive direction. These
endeavours deserve to be sustained and strengthened by
international solidarity.
The example of Kosovo is there to remind us of the
key importance of prompt and determined action on the
part of the international community in order to restore and
maintain peace. The distressing events in East Timor are
another eloquent example of this.
Allow me in all honesty to state here that human
rights are universal and indivisible. If we wish to build a
united and peaceful international community, let us not
introduce into the defence, protection and promotion of
human rights any conditionalities or preferences, be they
geographical, cultural, geostrategic or others.
In this age of rapid globalization, we must realize
that the risk of marginalizing the weakest economies and
the most vulnerable peoples is very real; it is a mortal
danger. Fortunately, there is still time to avert it. If we
are to succeed, our vision for the twenty-first century and
our prospects for the future must be clarified and
strengthened by the effective implementation of the
various plans and programmes of action adopted since the
beginning of this decade within the framework of the
United Nations system.
In this context, the situation of the developing
countries, the least developed countries in particular,
deserves more attention from the international community,
which should endeavour to create favourable conditions
for those countries to develop. In this respect, we cannot
evade the anguished question of the future of Africa on
the threshold of the third millennium, particularly given
the debt burden and the deterioration in the terms of
trade. These are sad realities which are killing at least as
many people as are dying from AIDS.
Fortunately indeed, Africa can cease to be the
continent of bad news. Today, it has the ability and the
will to make it so. Throughout the decade that is now
drawing to a close, the international community has
repeatedly stated that Africa must be a priority. Mindful
of the need for that continent to achieve economic
progress, the United Nations has worked out appropriate
strategies and embarked on specific development
programmes. But none of those initiatives will have any
impact on the development of the continent if African
countries themselves, supported by their development
partners, do not redouble their efforts to carry out the
necessary reforms and mobilize the necessary resources.
While we clearly reaffirm our own responsibility, we
must also say that for Africa better economic performance
necessarily involves a rapid and lasting solution to the
problems caused by external debt; inputs of the new and
additional financial resources required to meet the
growing need for funding; transfers of new and
appropriate technology; promotion of a genuine, open and
fair system of international trade; and appropriate
incentives for our efforts to diversify and modernize our
31


economies. What we need in this age of globalization is a
genuine solidarity pact.
This new partnership with Africa should set out to
enable all African countries to enjoy the benefits of
globalization. This implies mobilizing and pooling the
efforts of the whole international community, inspired by
the same vision of a common destiny and a new philosophy
of sharing. That vision of development prompted the
Government of Benin to host, in February 1999 in Cotonou,
a conference of United Nations Development Programme
Resident Representatives working in Africa to consider the
problems of development in Africa in the coming
millennium. The conference identified the major problems
that African countries face at the close of the twentieth
century: social and political upheaval; poverty; problems of
access in meeting essential social needs; population
pressure; the debt burden; and economic marginalization,
among others. The conference also highlighted the assets
and potential of the continent: significant natural and human
resources; cultural wealth; a spirit of sharing; and a sense
of solidarity.
Accordingly, the conference recommended another
approach for Africa's development, based on the promotion
of peace and security within and between States; real
integration of Africa into the world economy; and the
creation of an African regional observatory for
globalization. It would be regrettable if these highly lucid
and relevant analyses and findings came to nothing because
the United Nations Development Programme itself is stifled
by a lack of resources.
In keeping with those recommendations, Benin,
together with several other African countries, has
undertaken far-reaching political and economic reforms to
improve the living and working conditions of its people,
particularly those in rural areas. The measures include
action to stabilize public finances, liberalize the economy,
develop the private sector, stimulate economic growth,
combat corruption and preserve social peace and political
stability through the establishment of a State based on the
rule of law that respects democratic principles and
fundamental rights and freedoms.
Against that background we are striving, tirelessly and
resolutely, to ensure that the democratic process takes firm
root in Benin. Our young democracy has just successfully
completed an electoral process culminating in the renewal
of Parliament before the deadline set by the Constitution. In
a few months' time we will be holding local elections to
elect mayors and councillors to help entrench democracy
at the grass-roots level.
However, despite these significant efforts and
sacrifices, we know that our political and economic
structures will continue to be fragile and vulnerable so
long as poverty and disease continue to lay waste to our
towns and countryside, so long as HIV/AIDS is not
conquered or, at least, contained at the same levels as in
Europe and America, and so long as insecurity and
appalling internal and regional conflicts continue to undo
the work of the African peoples and enrich a few arms
manufacturers and traffickers.
I should like to extend the recognition and gratitude
of the people and Government of Benin to all its
development partners, to the Powers which have realized
that today poverty more than ever is a matter for all of
us, wherever it may be found, and that violations of
human rights involve us all wherever they may take
place. I wish once again to express our thanks to all those
who are assisting us in our activities aimed at making
Benin, indeed Africa in general, a haven of peace,
political stability and successful, integrated development.
During its fifty-first session, the General Assembly
accepted Benin's offer to hold the Fourth International
Conference of New or Restored Democracies and
encouraged it to do so, no doubt because of our efforts,
which I have just outlined, to maintain peace, democracy
and the constitutional rule of law. I am convinced that the
fourth International Conference of New or Restored
Democracies — the first that Africa will have the honour
and privilege of hosting, following the conferences held
in the Philippines, Nicaragua and Romania — will be an
opportunity for all the friends of Africa — indeed, all the
friends of democracy — to pool their experience and to
work together to consolidate a political system that,
32


unfortunately, is not yet the most widespread of
phenomena. The Cotonou conference, scheduled for early
December 2000, can have significance and impact only if
all democrats agree to make a sincere contribution; this
would enable democracy all over the world to take a crucial
qualitative leap forward.
For this reason, I fervently appeal to all those of
goodwill, and to all development partners eager that
democracy, the rule of law and good governance should be
solidly established in every one of our States and on all
continents, to lend their material and financial support and
their experience to the preparation, organization and
convening of the Cotonou conference. We earnestly hope
that the Cotonou conference will enable us to build on
existing achievements in the maintenance of international
peace and security.
Peace, security and sustainable human development
are the themes that my delegation would like to see as the
banner of this session of the General Assembly, the last
before the year 2000: peace above all, so that the founding
cry of this Organization, “never again”, may in the new
millennium become a reality for all peoples and for all
individuals.










